—Judgment, *111Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered December 5, 1997, convicting defendant, upon his plea of guilty, of murder in the second degree, and sentencing him to a term of 15 years to life, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s application to withdraw his guilty plea, after sufficient inquiry wherein defendant was afforded a reasonable opportunity to present his contentions (see, People v Frederick, 45 NY2d 520). The court’s familiarity with the proceedings, including the thorough plea allocution, permitted it to make an informed determination that defendant’s claims of coercion and ineffective assistance were unfounded, and nothing in counsel’s brief statement concerning defendant’s application necessitated assignment of new counsel (see, People v Rivera, 258 AD2d 426, lv denied 93 NY2d 1005). Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Buckley and Friedman, JJ.